Title: From George Washington to William Duer, 18 September 1782
From: Washington, George
To: Duer, William


                  
                     
                     Head-Quarters Sir,
                     18th Septr 1782
                  
                  Your Favour of the 13th covering a Copy of yours of the 6th to Mr Morris, is really alarming—I cannot however but hope that he will find means of extricating you from the Difficulties in which you are involved on the public Account—If he cannot, I know of no means of subsisting the Army but reverting again to the ruinous and expensive System of calling upon the States for specific Supplies—I trust you will endeavour to keep the Troops supplied until you hear from Mr Morris—If he does not comply with your Terms, and you throw up the Contract, I must beg of you to give me so much Notice that I may either draw the Troops down here, or stipulate with the State for their Support where they are.  I am, Sir, Your most obedient and very humble Servant
                  
                     Go: Washington
                  
               